      Case 4:19-cv-00782 Document 6 Filed on 03/13/19 in TXSD Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 LARRY D. WILLIAMS, II,                        §
                                               §
                              Plaintiff,       §
                                               §
 v.                                            §             CIVIL ACTION NO. 4:19-cv-782
                                               §   JURY
 APPLE INC.; AND                               §                         JURY DEMANDED
 DOE DEFENDANTS 1-100,                         §
                                               §
                              Defendants.      §

                               CERTIFICATE OF SERVICE

       Defendant Apple Inc. filed its Notice of Motion and Motion to Dismiss Plaintiff’s

Complaint and Brief in Support (Document No. 4) on March 12, 2019. Service of this filing was

attempted via ECF on March 12, 2019. A copy of this filing was also emailed to Plaintiff’s

counsel on today’s date at 8:36 a.m. CDT.

       Defendant files this Certificate of Service to comply with the Federal Rules of Civil

Procedure.

                                            Respectfully submitted,

                                            /s/ T. Christopher Trent
                                            T. Christopher Trent
                                            Texas Bar No. 20209400
                                            Federal ID No. 14244
                                            919 Milam, Suite 1500
                                            Houston, Texas 77002
                                            (713) 222-2323 – Telephone
                                            (713) 222-2226 – Facsimile
                                            ctrent@johnsontrent.com

                                            ATTORNEY-IN-CHARGE FOR DEFENDANT,
                                            APPLE INC.




                                               1
      Case 4:19-cv-00782 Document 6 Filed on 03/13/19 in TXSD Page 2 of 2



OF COUNSEL:

JOHNSON, TRENT & TAYLOR, LLP
Raphael C. Taylor
State Bar No. 00788514919
Federal ID No. 17278
Milam Street, Suite 1500
Houston, Texas 77002
(713) 222-2323 – Telephone
(713) 222-2226 – Facsimile
rtaylor@johnsontrent.com

Tiffany Cheung (pro hac vice forthcoming)
TCheung@mofo.com
Christopher L. Robinson (pro hac vice forthcoming)
ChristopherRobinson@mofo.com
Claire C. Bonelli (pro hac vice forthcoming)
CBonelli@mofo.com
MORRISON & FOERSTER LLP
425 Market Street
San Francisco, California 94105-2482
Telephone: 415.268.7000
Facsimile: 415.268.7522

OF COUNSEL FOR DEFENDANT,
APPLE INC.



                              CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of March 2019, a true and correct copy of the
foregoing document was served on the following counsel pursuant to the Federal Rules of Civil
Procedure.

      James C. Mattox, III                                            Via Email and Facsimile
      THE MATTOX LAW FIRM, PLLC
      2800 Post Oak Blvd.
      Houston, Texas 77056
      Main Tel. No. (832) 899-5484
      Facsimile No.: (832) 843-9991
      E-mail: jamesc@themattoxlawfirm.com
      Counsel for Plaintiff

                                           /s/ T. Christopher Trent
                                           T. Christopher Trent



                                              2
